Case 4:13-cv-03438 Document 124 Filed on 03/18/20 in TXSD Page 1 of 2

IN THE UNITED STATES COURT OF APPEALS

 

 

 

Uni FOR THE FIFTH CIRCUIT
nited States Courts
Southern District of Texas
FILED
March 18, 2020
No. 20-70003
David J. Bradiey, Clerk of Court
12 a7. - ATrue Copy
ROBERT A T A N FRATTA, 4:18 tv 3438 Certified order issued Mar 18, 2020
Petitioner - Appellant Clerk, Seg S. Court peals, Fifth Circuit

Vv.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

Respondent - Appellee

 

' Appeal from the United States District Court
for the Southern District of Texas

 

Before OWEN, Chief Judge, and Judges SMITH and COSTA, Circuit Judges.
PER CURIAM:

IT IS ORDERED that appellant’s unopposed motion to dismiss the
appeal is GRANTED.

AN

 
Case 4:13-cv-03438 Document 124 Filed on 03/18/20 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 18, 2020

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 20~70003 Robert Fratta v. Lorie Davis, Director
USDC No. 4:13-CV-3438

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk
Aare Wllagh?
By

Monica R. Washington, Deputy Clerk
504~310-7705

 

cc w/fencl:
Ms. Maureen Scott Franco
Mr. James Gregory Rytting
Ms. Ellen Stewart-Klein

 
